DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-131542, filed on 04 July 2017.
Status of claims
Amendments to claims 1 – 5, 7 – 12, and 14 – 17 are entered.
Claims 1 – 18 are currently pending. 
Response to Remarks
In view of Applicant’s amendments, the 112(f)-claim interpretation is withdrawn.  
Regarding the prior art rejection, Applicant simply argues that Reza does not teach the amended claimed feature “a spectrum value with a two-dimensional variable as an argument that is a pair of information indicating distance … indicating width of an object, of the objects, in a specific direction …”  see Remarks Page 13.  
In response, the first issue is to determine the broadest reasonable interpretation of the claimed feature “a spectrum value with a two-dimensional variable as an argument that is a pair of information indicating the distance from the transmitting/receiving device to the object and information indicating the width of an object, of the objects, in a specific direction that intersects the radio waves emitted from the transmitting/receiving device.”  Based on the Examiner’s interpretation, the two-dimensional variable comprises distance information as well as width information in a specific direction.  In other words, the two-dimensional variable is (X, Y) where X is width and Y is width information in a specific direction.   
The issue now is whether Reza teaches the claimed two-dimensional variable.  Figures 10a – 13b of Reza clearly show Range-Doppler maps which indicate information such as Doppler, range and intensity (strength).  Thus, Reza clearly teaches distance information.  
Reza also teaches “In addition, based on the distance and Doppler radar resolution and detection mode of HFSWR system (i.e., the type of target detected) selects the size of target region 82 while ensuring the detection window 80 to adjust the size to match the target shape is beneficial. on this significance, the detection window 80 is actually an adaptive detection window which depends on an operating parameter and the detection mode of the radar system to change (Page 9).”  Thus, Reza clearly teaches the determination of a target’s shape including size which inherently includes length and width.  
Reza also teaches “Doppler and azimuth data in the target is detected. The distance information is used to provide an estimate of the target distance from the receiving antenna array. the orientation data is used to provide an estimated position of the target angle with respect to the center of the receiving antenna array (Page 2).”  As such, Reza also teaches directional information regarding the target which would include its size including width.  Applicant may argue that the range-Doppler maps do not include angular information and question whether Reza actually teaches angular information that is directly related to the width of the target. In the interest of compact prosecution, the Examiner will include an additional reference.
Based on further search and consideration, the Examiner found additional relevant art.  For example, Ezekiel (US 20090316953 A1) teaches “At Step 60, the automatic target cuer 12 searches for targets in the full-scene SAR image and outputs target chips of the size selected by the chip size selector 26 (unless the target chip is near the image edge, in which case the default square chip size is used) and associated target data, such as target length, height, and orientation (Para. 47).”  Also, Valo (US 20090184865 A1) teaches “Said system includes a sensor supplying at least one image showing an observed object of interest, as well as means for extracting a silhouette of said observed object and determining a size parameter for said silhouette (Para. 10).”  Also, Wicks (US 20100245157 A1) teaches “the range-azimuth GIP image directly displays the range and azimuth and shape/size parameters of the target, the range-azimuth GIP image is considered as the primary two-dimensional GIP test statistics, while the other two GIP images may be used as secondary or auxiliary tools for parameter estimation and/or verification (Para. 74).”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 9 and 14, it is unclear as to what “the respective pairs” refers to.  In the previously presented claims of 2, 9 and 14, it appeared that “the respective pairs” referred to a transmitter and receiver pair.  In order to avoid antecedent error, “the respective pairs” must refer back to “pair of information” in base claims 1, 7 and 8.  However, this “pair of information” includes information indicating width.  It is not clear as to how “the respective pairs” can be reconciled with width information as width information is not described in the base claims as either having to do with or requiring a transmitter-receiver pair.  Thus, there is uncertainty as to whether “the respective pairs” refer to transmitter-receiver pairs or the pair of information in the based claims.  As such, the metes and bounds of the claims cannot be fully determined, thus the claims are indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7 – 10, 12, 14 – 15 and 17 are rejected under 35 U.S.C. 103 as being obvious over Reza (CN 1643398A) in view of Alland (US 2009/0085800).
As to claims 1 and 7 – 8, Reza discloses an object detection apparatus for detecting an object using radio waves (Page 2 “radar” see also Page 5 “detection system 10 detects the target …”), comprising: 
A transmitting/receiving device and an arithmetic device, wherein, 
one or more transmitters that emit radio waves toward a plurality of objects(Page 2 “transmitting antenna”); 
one or more receivers that receive the radio waves reflected by the objects (Page 2 “receiving array” see also Page 10 “antenna array”);
the arithmetic device comprises at least one hardware processor configured to implement:
a spectrum calculation unit that calculates a spectrum value with a two-dimensional variable as an argument that is a pair of information indicating distance … to the object and information indicating the width of an object, of the [plurality] of objects, in a specific direct that intersects the radio waves … (Page 7 “range Doppler map” see also Page 5 “for a given azimuth, generating each distance Doppler in FIG. 16 known to one skilled in the art, the conventional signal processing operations has been used for preprocessing each distance Doppler radar data of FIG. 16, …” see also Page 2 “Doppler and azimuth data in the target is detected. The distance information is used to provide an estimate of the target distance from the receiving antenna array. the orientation data is used to provide an estimated position of the target angle with respect to the center of the receiving antenna array”); and 
a parameter value calculation unit that calculates the distance and width of each of the objects based on the calculated spectral values  (Page 9 “based on the distance and Doppler radar resolution and detection mode of the HFSWR system (i.e. the type of target detected) selects the size of target region 82 while ensuring the detection window to adjust the size to match the target shape … the detection window 80 is actually an adaptive detection window which depends on an operating parameter and the detection mode of the radar system to change.  It is obviously, the detection window 80 and the detection method 90 can be applied in the distance Doppler image generated by any spectral estimator.”  Thus, a window is based on distance and shape of the target.).
Reza also discloses that the invention can be realized via a computer meeting the scope of computer and non-transitory memory of claim 8.  
In the interest of compact prosecution, Alland teaches that a third Angle FFT can be performed thereby increasing the number of dimensions of the radar image thereby improving overall resolution.  See Alland Para. 30 Figs. 5 – 6.
In view of Alland, it would have been obvious to modify the range-Doppler maps of Reza with a third angular dimension as taught by Alland in order to increase the number of dimensions thereby improving resolution while also having the effect of knowing the angular direction to the target including the targets size/shape which also includes width.  
As to claim 2, 9 and 14, Reza in view of Alland teaches wherein the at least one hardware processor is further configured to implement an image generation unit that obtains a product of distributions of the reflectance for the respective pairs (Reza: Page 9 “distribution is calculated for λ/σ values of X, as previously described. the given X and for calculating the value of σ, then the threshold value (λ) is calculated according to Equation 3: λ = σ (3)”), and generates an image of the object using the obtained product (Reza: Figs. 10 - 13).
As to claim 3, 10 and 15, Reza in view of Alland teaches the object detection apparatus according to claim 1 and 7-8, wherein the transmitting/receiving device transmits the radio waves whose frequency is modulated (Reza: Page 2 “frequency coding”).  
As to claims 5, 12 and 17, Reza discloses the object detection apparatus according to claim 1 and 7-8, wherein … mixes… calculates the spectrum value based on the intermediate frequency signals (Reza: Page 2 “Then, the radar data is demodulated to baseband, where low-pass filtering and down-sampling. the radar data collected by the receiving antenna array are complex (i.e., having real and imaginary parts). each signal processing components so that the down-sampling, the radar data is complex, and is required to perform the above operation is executed to process a plurality of data.” See also Reza Page 5 “the conventional signal processing operations has been used for preprocessing each distance Doppler radar data of FIG. 16, which comprises a band-pass filter, heterodyne action, A/D conversion, demodulation down-sampling and matched filtering. Referring to FIG. 2b, as usual for those skilled in the art.”  As is known is the art, a received signal is amplified, mixed (demodulated/heterodyned), filtered and other pre-processing steps before being digitized and processed by a computer in order to perform digital signal processing such as Fourier transforms to obtain range Doppler matrix/map.  Note that range-Doppler map is digital.).  
Claims 4, 11 and 16 are rejected under 35 U.S.C. 103 as being obvious over Reza in view Alland in further view of Stirling-Gallacher (US 2012/0146844).
As to claim 4, 11 and 16, Reza in view of Alland does not teach the object detection apparatus according to claims 1 and 7- 8, wherein … emit the radio waves at different timings, or emit the radio waves in different transmission frequencies. 
Although Reza teaches an antenna array that includes a plurality of receive antenna, it appears that the antenna array in Reza only teaches a single antenna for transmitting.
In the same field of endeavor, Stirling-Gallacher teaches an antenna array that includes a plurality of transmitting antennae.  
In view of the teachings of Stirling-Gallacher, it would have been obvious to a person having ordinary skill in the art at the time of filing to modified the antenna array of Reza (in view of Alland) to include a plurality of transmit antenna thereby increasing the size of the virtual aperture thus increasing coverage area and adding more flexibility for applications such as beamforming and also increasing overall resolution.  
Reza does not appear to teach either frequency or time division multiplexing.  The Examiner notes that both types of multiplexing are well-known in the art to reduce self-interference.   For example, Stirling-Gallacher teaches both frequency and time division multiplexing.  See Stirling-Gallacher Paras. 60 and 62.
In view of what is already well-known in the art including Stirling-Gallacher, it would have been obvious to apply frequency and/or time division multiplexing to prevent overlapping signals thus reducing interference.
Claims 6, 13 and 18 are rejected under 35 U.S.C. 103 as being obvious over Reza in view Natsume (US 2009/0309784).
As to claims 6, 13 and 18, Reza in view of Alland teaches the object detection apparatus according to claims 5, 12 and 17, wherein the spectrum calculation unit calculates, based on measured values of the intermediate frequency signals for which different sampling time ranges are preset (Reza: Page 9 “receiving array” and Page 2 “sampling” Thus, each sample corresponding to a different array will have a different line-of-sight path to target thus having different delay/range.), correlation matrices that correspond to the respective sampling time ranges (Reza: Page 7 “correlation” Note that correlation involves correlating with a reference transmit signal and the large spike of correlation would correspond to a delay/range to target that would be slightly different for each antenna.), and the spectrum calculation unit further calculates an average of the correlation matrices that correspond to the respective sampling time ranges (Page 8 “average amplitude”), and then calculates the spectrum based on the average of the correlation matrices (Page 7 “range Doppler map”).  
It is not clear whether the average amplitude as taught by Reza is based on the correlations.
In the same field of endeavor, Natsume teaches “Spatial averaging methods are known which can suppress such correlation. This is achieved by using a plurality of sub-arrays, which each constitute a part of the receiving antenna of a radar apparatus, with each sub-array formed of a plurality of antenna elements. Respective values of concurrently received signals from the antenna elements of each sub-array are used to derive a correlation matrix corresponding to that sub-array, and the respective correlation matrices thus obtained are averaged, to obtain an average correlation matrix (Para. 8).”
In view of the teachings of Natsume, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the teachings of Reza (in view of Alland) to include an average of correlations to determine an average amplitude thereby improving signals of interest without improving noise thus improving signal-to-noise.  

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648